Title: To Thomas Jefferson from Samuel Smith, 11 September 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Balte. 11 septr. 1806
                        
                        I do myself the honor to send you a Copy of a letter I have this instant recieved from my friends in
                            Liverpool—and am sir/ your friend & Servt.
                        
                            S. Smith
                            
                        
                        
                            Gent
                                   Liverpool 26 July 1806.
                            We have only time to accompany the enclosed Price Current with information that the British Parliament is
                                    prorogued, & that it is officially announced, in the Speech on that
                                occasion, that our Government is engaged in discussion with a view to the restoration of Peace on just & Honorable
                                terms, but that the success will depend on a corresponding disposition on the part of France
                            It will give us real pleasure to inform you that the negotiation proves successful We are
                            respectfully
                        
                        
                            Your Friends
                     
                        
                    